FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHEN EGBENGWU,                                No. 15-70893

               Petitioner,                       Agency No. A206-265-068

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Stephen Egbengwu, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and review de novo due process contentions, Cruz

Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We dismiss in part and

deny in part the petition for review.

      The IJ denied Egbengwu’s asylum and withholding of removal claims based

on an adverse credibility determination and denied his CAT claim on the merits.

We lack jurisdiction to review any challenges he now raises as to the IJ’s findings

because Egbengwu did not exhaust them before the BIA. See Barron v. Ashcroft

358 F.3d 674, 677-78 (9th Cir. 2004); see also Alvarado v. Holder, 759 F.3d 1121,

1128 (9th Cir. 2014) (challenging the IJ’s decision generally before the BIA does

not satisfy the exhaustion requirement).

      We deny Egbengwu’s due process contention because he did not establish

that the BIA erred in rejecting his request for an extension of time based on his

failure to provide a signature or proof of service with that submission. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      We treat Egbengwu’s Motion to Show One’s Witnesses as a request for

judicial notice, and deny it. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en


                                           2                                    15-70893
banc) (the court’s review is limited to the administrative record). We similarly

deny Egbengwu’s Motion to Supplement. See id. To the extent that Egbengwu

requests that this court reopen his case, we deny the request, as any motion to

reopen should be filed with the BIA, not with this court. See 8 C.F.R. § 1003.2.

To the extent that Egbengwu challenges the BIA’s denial of his motions to reopen,

we lack jurisdiction because he did not file a petition for review of those decisions.

See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    15-70893